Citation Nr: 1433673	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to August 1979.  

This matter is on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the appeal is currently with the RO in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

These matters were previously remanded in January 2014 for further development. The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had service in Vietnam, as there is evidence showing that it is at least as likely as not that his submarine, the USS Tunny (APSS-282), docked in the Republic of Vietnam. 

2.  The Veteran's diagnosed prostate cancer is presumed to be related to exposure to herbicide agents while serving in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, have been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for prostate cancer, to include as due to herbicide exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (April 11, 2014). 

The Veteran contends that while serving on the USS Tunny (APSS-282), that the submarine docked along a pier in Da Nang Harbor and Cam Ranh Bay in the Republic of Vietnam.  The Veteran also alleges that the USS Tunney (APSS-282) specific duties were to aid in special operations such as the launching of Navy Seals in small craft close to shore and conducting underwater surveys for amphibious landings.

The Veteran's personnel file indicates that he served aboard the USS Tunny (APSS-282) in the official waters of the Republic of Vietnam from June 29, 1968, to July 19, 1968, from July 26, 1968, to July 31, 1968, from August 12, 1968, to August 25, 1968, and from October 19, 1968, to November 6, 1968, which was confirmed by a January 2013 report from the Personnel Information Exchange System (PIES). 

Information received from the National Archives and Records Administration (NARA) shows that from April 16, 1968, to May 3, 1968; from June 28, 1968, to July 20, 1968; from August 10, 1968, to August 27, 1968; and from October 17, 1968, to October 31, 1968, the USS Tunny (APSS-282) deployed on special operations and that there was not much entered into the deck logs during those periods.  Deck logs from April 1968 and July 1968 do not indicate the USS Tunny's position or if the submarine docked in the Republic of Vietnam.  The deck logs do indicate that the USS Tunny (APSS-282) was conducting special operations in accordance with CTG 70.9 Movord 245-68.

A July 2009 Defense Personnel Records Information Retrieval System Report shows that the USS Tunny (APSS-282) was converted to a troop-carrying submarine and in 1967 began missions in unconventional warfare, operating off the coast of the Republic of Vietnam (RVN).  The USS Tunny (APSS-282) conducted reconnaissance in preparation for amphibious assault operations and gathered navigational and oceanographic information.  The DPRIS also indicated that from April 1968 to November 1968, the USS Tunny conducted highly classified operations during five periods in the combat zone of the Republic of Vietnam.  The DPRIS did not confirm any visits to ports or docks in the Republic of Vietnam during this time.

The Veteran has submitted statements that the USS Tunny (APSS-282) docked in Da Nang Harbor and Cam Ranh Bay and that he set foot onto the pier.  He also submitted a statement from a shipmate that also reported that the submarine docked in the Republic of Vietnam and conducted special operations close to shore.

The Board finds that the evidence is in equipoise regarding whether the Veteran has qualified in-country service in Vietnam.  He has presented credible and competent evidence that the USS Tunny (APSS-282) docked in the Republic of Vietnam consisting of his own statement and that a fellow former submariner.  The official records show only that the USS Tunny conducted special operations and do not contain the level of detail of information that would allow the Board to confirm or deny that the Veteran's duties caused him to dock in the Republic of Vietnam.  

Service in the Republic of Vietnam, includes service in the waters offshore and service in other location where the conditions of service involved duty or visitation to the Republic of Vietnam.  38 U.S.C.A. 1116(a)(1) (West 2002); 38 C.F.R. 3.307 (a)(6)(iii) (2013).  

That regulation requires that a Veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of service to be entitled to the presumption of herbicide exposure.  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  A Veteran who served on board a Navy ship operating in the Vietnamese coastal waters is not considered to have served in the Republic of Vietnam since if never went ashore from the ship and set foot within the land boards of the Republic of Vietnam.  Hass v. Peake, 525 F.3d 1168 (2008).  VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  

What constitutes inland waterways is not defined in VA regulations.  However, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam brown water Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.   However, blue water naval service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Those are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.  The Manual also notes that ships docked on the shores or piers of the Republic of Vietnam qualify for in-country service.  

The Board notes that reports from the NARA and DPRIS confirm that the USS Tunny (APSS-282) conducted classified special operation off the coast of Vietnam and therefore any records of those operations or docking reports would not be noted in the deck logs.  The Board does not have access to the records of those classified special operations to review.  Therefore, those records and reports are considered by the Board to be unavailable.  The Board recognizes that in cases where service records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully resolving reasonable doubt in favor of the claimant.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss and consider all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, there is nothing in the record that contradicts the Veteran's or his shipmate's reports of docking in the Republic of Vietnam.  Furthermore, the Veteran's service record shows that he was aboard the USS Tunny and conforms that the USS Tunny (APSS-282) conducting special operations in the waters off the Republic of Vietnam.  However, the official service records neither confirm nor deny whether the USS Tunny docked at a pier in Vietnam.  The Board finds that the Veteran is credible and competent to report that his submarine docked in the Republic of Vietnam.  Therefore, the Board finds that it is at least as likely as not that the Veteran has qualified in-country service in the Republic of Vietnam.  The evidence is in equipoise on the issue of whether the Veteran had service in the Republic of Vietnam.  Therefore, reasonable doubt is resolved in favor of the Veteran.

The Board finds that the Veteran has demonstrated by competent and credible evidence that he has a current disability of prostate cancer which is one of the diseases listed in 38 C.F.R. § 3.309(e) that affords the Veteran a presumption of service connection due to his exposure to herbicides during service.

The evidence thus shows that the criteria for service connection for prostate cancer have been met.  Therefore, entitlement to service connection for prostate cancer is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include as do to herbicide exposure is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


